                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 TERRENCE GARVEY, individually and                 )
 on behalf of classes of similarly situated        )
 individuals,                                      ) Case No. 17-CV-986
                                                   )
                        Plaintiff,                 ) Judge Sharon Johnson Coleman
                                                   )
                v.                                 )
                                                   )
 AMERICAN BANKERS INSURANCE                        )
 COMPANY OF FLORIDA, a Florida                     )
 corporation, and ROYAL                            )
 ADMINISTRATION SERVICES, INC.,                    )
 a Florida Corporation,                            )
                                                   )
                        Defendants.                )



                         MEMORANDUM OPINION AND ORDER

       Plaintiff Terrence Garvey brings this putative class action against defendants American

Bankers Insurance Company of Florida (“Bankers”) and Royal Administration Services, Inc.

(“Royal”), asserting that defendants violated the Telephone Consumer Protection Act of 1991

(“TCPA”), 47 U.S.C. § 227, et seq. Defendants move to strike Garvey’s nationwide class claims. For

the following reasons, defendants’ motion is granted [99].

Background

       Bankers is a nationwide provider of automotive warranty underwriting services, and Royal is

a nationwide provider of automotive warranty administration services. Both Bankers and Royal are

Florida corporations with their principal places of business located in Florida. In his third amended

class action complaint, Garvey asserts a violation of the TCPA on behalf of the putative class.

Garvey, an Illinois resident, alleges that defendants placed unauthorized automated telephone calls



                                                  1
using an automatic telephone dialing system (“ATDS”) to the cellular telephones of individuals

throughout the nation. Garvey seeks to represent the following class of individuals:

        All persons in the United States and its Territories who, since October 16, 2013, received
        one or more telephone solicitation calls on their cellular telephone advertising the sale of
        automotive warranty products by or on behalf of Defendants through an automated
        telephone dialing system without providing prior express written consent to receive such
        phone calls.

(Dkt. 60 ¶ 28.) Defendants argue that Garvey’s nationwide class allegations fail to satisfy Federal

Rule of Civil Procedure 23’s requirements as a matter of law and move to strike the non-Illinois

residents from Garvey’s class definition in the Third Amended Complaint pursuant to Rule

23(d)(1)(D) and, in the alternative, Rule 12(b)(2).

Legal Standard

        Courts in this district evaluate motions to strike class allegations pursuant to Rule 23. See,

e.g., Buonomo v. Optimum Outcomes, Inc., 301 F.R.D. 292, 295 (N.D. Ill. 2014) (St. Eve, J.); Valentine v.

WideOpen W. Fin., LLC, 288 F.R.D. 407, 414 (N.D. Ill. 2012) (Chang, J.). Rule 23(d)(1)(D) enables

this Court to “require that the pleadings be amended to eliminate allegations about representation of

absent persons and that the action proceed accordingly.” When a “plaintiff’s class allegations are

facially and inherently deficient … a motion to strike class allegations can be an appropriate device

to determine whether the case will proceed as a class action.” Buonomo, 301 F.R.D. at 295 (internal

quotation marks and citation omitted); see also E&G, Inc. v. Am. Hotel Register Co., No. 17-CV-1011,

2018 WL 1334934, at *1 (N.D. Ill. Mar. 15, 2018) (Alonso, J.).

Discussion

        Defendants challenge specific personal jurisdiction only as to claims brought by out of state

plaintiffs. They do not contest specific personal jurisdiction with respect to claims brought by

Garvey or other putative class members who are Illinois residents that allegedly received telephone

calls in Illinois via an ATDS. Defendants do contend, however, that this Court should strike non-

                                                      2
Illinois plaintiffs because those plaintiffs are not Illinois residents, did not receive telephone calls in

Illinois, and were not otherwise injured in Illinois, so general and specific personal jurisdiction do

not exist. In response, Garvey contends that the Supreme Court’s reasoning in Bristol-Myers Squibb

Co. v. Superior Court of California, San Francisco Cty., 137 S.Ct. 1773, 198 L.Ed.2d 395 (2017) is

inapplicable because the absent non-resident class members are not named parties, the due-process

concerns underlying that case are not present in class actions, and the case does not extend to class

actions.

           In Bristol-Myers, a group of mostly non-Californian plaintiffs not injured in California brought

a mass tort products liability action in California state court against Bristol-Meyers Squibb, a

pharmaceutical manufacturer that was not subject to general jurisdiction in California. 137 S.Ct. at

1178. The Supreme Court held that for purposes of specific personal jurisdiction “[t]he mere fact

that other plaintiffs were prescribed, obtained, and [were harmed] in California—and allegedly

sustained the same injuries as did the nonresidents—does not allow the State to assert specific

jurisdiction over the nonresidents’ claims.” Id. at 1781. The Court reasoned that the “primary focus

of our personal jurisdiction inquiry is the defendant’s relationship to the forum State.” Id. at 1779.

Indeed, for specific personal jurisdiction “the suit must arise out of or relate to the defendant’s

contacts with the forum.” Id. at 1780 (internal quotation marks and brackets omitted). The Court left

open the question whether its opinion would also apply to a class action that seeks to represent a

nationwide class of plaintiffs that includes plaintiffs whom were not injured in the forum state. Id. at

1789 n.4.

           In Practice Management Support Services, Inc. v. Cirque du Soleil, Inc., the court applied Bristol-Myers

to a putative class action based on claims arising from the TCPA. 301 F. Supp. 3d 840, 861 (N.D.

Ill. 2018), class decert., 2018 WL 3659349 (N.D. Ill. Aug. 2, 2018) (Durkin, J.). The court explained

that Rule 23 class action requirements must be interpreted in light of the Rules Enabling Act and the
                                                          3
Fourteenth Amendment’s due process clause that precludes “nonresident plaintiffs injured outside

the forum from aggregating their claims with an in-forum resident.” Id. at 861. Thus, the court

found Bristol-Myers applied equally to class actions. Id. at 862.

        The majority of other courts in this district that have considered the issue have ruled

similarly. See, e.g., Mussat v. IQVIA Inc., No. 17 C 8841, 2018 WL 5311903, at *6 (N.D. Ill. Oct. 26,

2018) (Kendall, J.) (striking claims on behalf of nonresidents that were not injured in Illinois);

America’s Health and Resource Center, Ltd. v. Promologics, Ltd., No. 16 C 9218, 2018 WL 3474444, *4

(N.D. Ill. July 18, 2018) (Leinenweber, J.) (same); Chavez v. Church & Dwight Co., Inc., No. 17 C 1948,

2018 WL 2238191, at *12 (N.D. Ill. May 16, 2018) (Tharp, J.) (dismissing claims on behalf of non-

Illinois resident putative class members). The Seventh Circuit has not yet ruled on this issue.

        This Court finds the reasoning of its colleagues convincing. Because the Court holds that

the Court lacks general personal jurisdiction over the defendants, which are both Florida residents,

any finding of jurisdiction must be specific. For this Court to exercise specific jurisdiction, the

injury of the non-Illinois plaintiffs must arise out of or relate to the defendants’ contacts with

Illinois. Bristol-Myers, 137 S.Ct. at 1780. Because the parties do not contend that the non-Illinois

residents were injured in Illinois, exercising specific jurisdiction over defendants with respect to the

nonresidents’ claims would violate defendants’ contacts with Illinois. Accordingly, the Court must

strike the class definition to the extent it asserts claims of non-residents. This ruling should

“streamline discovery and simplify the disputed issues.” Mussat, 2018 WL 5311903 at *5 (internal

quotation marks omitted).

        Garvey nevertheless contends that defendants waived their ability to object to personal

jurisdiction because they never raised lack of personal jurisdiction as an affirmative defense to any of

Garvey’s individual or class claims and waived their personal jurisdiction defense by failing to raise it

in a timely manner. Generally, a defendant must assert any personal jurisdiction challenge in its first
                                                    4
responsive pleading or the challenge is waived. Fed. R. Civ. P. 12(b)(2), (h)(1); see also Ins. Corp. of

Ireland v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 705, 102 S.Ct. 2099, 72 L.Ed.2d 492 (1982).

Defendants respond that Bankers specifically noted its objection to the lack of personal jurisdiction

in its answer to the Third Amended Complaint. (Dkt. 62 ¶ 7.) Defendants further contend that

Royal denied any implication of personal jurisdiction in its Answer to the Second Amended

Complaint, which is the same allegation in the Third Amended Complaint. (Dkt. 37 ¶ 8.) A

defendant can preserve a personal jurisdiction defense by denying all allegations that would have

supported jurisdiction. See Nucap Indus., Inc. v. Robert Bosch LLC, No. 15 C 2207, 2017 WL 3581174,

at *6 (N.D. Ill. Aug. 18, 2017) (Gottschall, J.); Payton v. Kale Realty, LLC, No. 13 C 8002, 2014 WL

4214917, at *2 (N.D. Ill. Aug. 26, 2014) (Lefkow, J.). Although defendants’ answers could have

more clearly stated their personal jurisdiction defenses, the Court finds that defendants did not

waive their jurisdictional objections.

        Moreover, this Court would excuse defendants if they had failed to raise their defenses.

District courts “‘retain[] the independent power to identify and apply the proper construction of

governing law,’ even where the parties ‘fail[ ] to advert’ to the applicable rule in their own briefing.”

Greene v. Mizuho Bank, Ltd., 289 F. Supp. 3d 870, 877 (N.D. Ill. 2017) (Feinerman, J.) (quoting Kamen

v. Kemper Fin. Servs., Inc., 500 U.S. 90, 99, 111 S.Ct. 1711, 114 L.Ed.2d 152 (1991)) (excusing

forfeiture of Bristol-Myers jurisdiction challenge); see also ISI Int’l, Inc. v. Borden Ladner Gervais LLP, 256

F.3d 548, 551 (7th Cir. 2001) (excusing forfeiture and reasoning that “[f]ederal courts are entitled to

apply the right body of law, whether the parties name it or not”); Mussat, 2018 WL 5311903 at *2

(finding that defendant did not forfeit personal jurisdiction defense when controlling precedent

previously foreclosed the defense).




                                                       5
Conclusion

        For these reasons, this Court grants Defendants’ Motion to Strike the Nationwide Class

Claims [99]. This case proceeds on Garvey’s purported class claims as they pertain to Illinois

residents only.



IT IS SO ORDERED.

Date: 5/10/2019



                                               Entered: _____________________________
                                                        SHARON JOHNSON COLEMAN
                                                        United States District Judge




                                                  6
